Citation Nr: 0114728	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to secondary service connection for arthritis 
of the wrists.

2.  Entitlement to secondary service connection for arthritis 
of the shoulders

3.  Entitlement to secondary service connection for arthritis 
of the knees.

4.  Entitlement to secondary service connection for arthritis 
of the ankles.

5.  Entitlement to secondary service connection for arthritis 
of the cervical spine.

6.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  As a result of this change, the Board 
has concluded that the case should be remanded to the RO for 
compliance with the notice and duty to assist provisions 
contained in the new law.  Furthermore, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision on the case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  In particular, the veteran 
must be notified of the evidence needed to substantiate his 
claims; that is, he should be advised to submit medical 
evidence that he has arthritis of the wrists, shoulders, 
knees, ankles, and cervical spine that is proximately due to 
or the result of or being aggravated by his service-connected 
disability.  He may also submit evidence of persistent or 
recurrent symptoms of this disability.  He should also be 
advised to submit medical evidence pertaining to any recent 
treatment for his service-connected lumbosacral strain.  
Furthermore, he should inform the RO of any outstanding 
medical records which support his claims that may be 
available but have not yet been obtained.  Importantly, 
however, the RO is informed that it is their responsibility 
to ensure that all appropriate development is undertaken in 
this case, including obtaining a medical examination and 
opinion.  

The current medical evidence of record is inadequate to 
address the issue of functional loss attributable to the 
veteran's lumbosacral strain.  In this regard, the medical 
evidence of record does not contain information equating 
functional loss with additional loss of range of motion.  The 
RO is reminded that functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000) must be considered in rating 
the veteran's lumbosacral strain.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Furthermore, it appears that the 
veteran has been recently diagnosed with degenerative disc 
disease of the lumbosacral spine.  The veteran's complaints 
of radiating pain should be addressed in an examination.

Finally, the veteran is henceforth advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in a denial of that claim.  Failure to report, without good 
cause, for an examination scheduled in connection with a 
claim for service connection, the claim will be rated based 
on the evidence of record.  See 38 C.F.R. § 3.655 (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request from the 
veteran the names and addresses of all VA 
and private medical providers from whom 
he has received treatment for arthritis 
of the wrists, shoulders, knees, ankles, 
cervical spine, and low back disability.  
All identified records should be 
obtained.  The veteran is notified of the 
need to submit medical evidence that he 
has arthritis of each joint claimed as 
determined by x-ray, and that it is at 
least as likely as not [standard of proof 
is italicized] that his multiple-joint 
arthritis is proximately due to or the 
result of or aggravated by his service-
connected lumbosacral strain.  If 
aggravated, the degree of aggravation 
should be quantified to the extent 
necessary.

3.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

4.  The veteran should be scheduled for a 
VA orthopedic and neurological 
examination to determine the severity of 
his back disability.  In addition, if he 
submits evidence of arthritis of the 
joints for which he is claiming service 
connection or evidence of persistent or 
recurrent joint symptoms, the orthopedic 
examiner should address the question of 
the relationship between any arthritic 
joint in question and the veteran's 
service connected back disability.  The 
RO should advise the orthopedic examiner 
on this matter.  The examination reports 
should reflect review of all pertinent 
material in the claims folder and include 
a complete rationale for all opinions 
expressed.  It is imperative that the 
examiner preface his/her answer with any 
italicized phrase indicating VA's 
standard of proof.  Before evaluating the 
veteran, the examiners should review the 
claims folder, including the service 
medical records, which should be provided 
to them prior to the examination.  After 
the examination (which should include any 
other tests deemed indicated by the 
examiners) and a review of the record, 
the examiners should provide written 
responses, to the extent feasible, to the 
following questions and inquiries:

Orthopedic examiner:

(a)  If the veteran submits evidence 
of the presence of arthritis of any 
of the joints for which he is 
seeking service connection or 
evidence of persistent or recurrent 
joint symptoms as determined by the 
RO, the examiner should confirm the 
diagnosis.  If the veteran denies 
trouble with any of these joints, 
there is no need to evaluate that 
particular joint.  The examiner 
should then determine whether it is 
at least as likely as not that any 
currently shown arthritis of the 
wrists, shoulders, knees, ankles, 
and cervical spine is proximately 
due to or the result of or being 
aggravated by the service-connected 
lumbosacral strain?  

(b)  Report the actual ranges of 
motion of the veteran's lumbosacral 
spine.  

(c)  Indicate whether the veteran's 
lumbosacral spine exhibits any 
muscle spasm on extreme forward 
bending; listing of the whole spine 
to the opposite side; positive 
Goldthwaite's sign, marked 
limitation of forward bending in 
standing position; loss of lateral 
motion with osteo-arthritic changes; 
or narrowing or irregularity of 
joint space.  

(d)  Assess whether the veteran's 
lumbosacral spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected lumbosacral 
strain.  If so, this should be 
quantified to the extent possible, 
to include expressing such 
functional loss in terms of 
additional degrees of loss of range 
of motion.  

(e)  Assess whether pain 
attributable to the service-
connected lumbosacral spine could 
significantly limit functional 
ability during flare-ups or when it 
was used repeatedly over time?  If 
so, this should be quantified to the 
extent possible, to include 
expressing such functional loss in 
terms of additional degrees of loss 
of range of motion.  

Neurological examiner:

(a)  The examiner should note 
whether the veteran suffers from 
recurring attacks of intervertebral 
disc syndrome, and if so, the degree 
of intermittent relief he 
experiences between those attacks.  
The examiner should further state 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes and the 
total duration of any of these 
episodes.

(b)  The examiner should note if 
there is evidence that the veteran 
has sciatic neuropathy with 
characteristic pain attributable to 
the service connected back 
disability.  If so, the examiner 
should state whether the sciatic 
neuropathy results in demonstrable 
muscle spasm, absent ankle jerk, or 
any other neurological finding.

5.  When the above development has been 
fully, accomplished, the RO should 
readjudicate the veteran's claims.  The 
RO's attention is directed to a decision 
by the VA General Counsel in which it was 
determined that Diagnostic Code 5293 
pertaining to intervertebral disc syndrome 
involves loss of range of motion and, as 
such, 38 C.F.R. §§ 4.40, 4.45 must be 
considered in connection with that Code 
provision.  VAOPGCPREC 36-97 (O.G.C. Prec. 
36-97).  If any of the benefits sought on 
appeal remain denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC) which contains notice of all 
relevant actions taken on the claim, as 
well as a summary of the evidence and 
applicable laws and regulations.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he is advised that he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


